DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 62/299,080, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The provisional application contains a brief summary of the invention and a single figure (which appears to depict the scientific principle of the invention but does not depict any detailed representation of the claimed system or method). 
The summary of the invention fails to disclose the details of the system of instant claim 1, including: a reference optical path, a source configured to emit a first light having a coherence length between 0.01mm and 3000mm, a detector configured to receive a first portion of light and a second portion of light and generate a detector signal in response to the reception, a memory storing one or more equations relating correlation to dynamics of scattering particles 
The summary of the invention fails to disclose the details of the method of instant claim 15, including: a step of coupling a source and a detector to a target medium, where the source is configured to emit a first light having a first coherence length of less than a path length distribution of the target medium; a step of selecting the first coherence length of the first light and/or a first path length of a first reference optical path to acquire a measurement for a desired path length distribution; a step of transmitting a first portion of the first light into the target and a second portion of the first light along the first reference optical path; a step of combining at least a portion of the first portion of the first light and the second portion of the first light, thereby providing a combined optical signal; a step of receiving the combined optical signal at the detector, thereby generating a detector signal including path length information and correlation information for the combined optical signal; a step of determining, using a processor, the path length information, the correlation information, and one or more equations relating path length and correlation to dynamics, a dynamics of the target medium; and a step of generating a report including the dynamics of the target medium. Therefore, claim 15 and all dependent claims thereof will be accorded the priority date of 02/24/2017.
The summary of the invention fails to disclose the details of the method of instant claim 38, including: a step of coupling a source and a detector to a surface of a target medium; a step of transmitting a first portion of the first light into the target and a second portion of the first light along the first reference optical path, the first light having a first coherence length of less than a path length distribution of the target medium; a step of interferometically detecting, using the detector, at least a portion of the first portion of the first light and the second portion of the first light, thereby generating a first interferometric signal; a step of repeating steps b) and c), substituting a second coherence length for the first coherence length and a second path length 
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 2, 4, 5, 8-14, drawn to a path length selected diffuse correlation spectrometry (PLS-DCS) system.
Group II, claim(s) 15, 21, 22, 24, 29, 31, and 36, drawn to a method for making a path length selected diffuse correlation spectroscopy (PLS-DCS) measurement of scattering particle dynamics within a target medium.
Group III, claim(s) 38 and 50, drawn to a method of making a path length selected diffuse correlation spectroscopy (PLS-DCS) measurement of a target medium.


Groups I, II, and III lack unity of invention because the groups do not share the same or corresponding technical feature. This determination is made based on the following prior art reference: Borycki, Dawid, Oybek Kholiqov, Shau Poh Chong, and Vivek J. Srinivasan. "Interferometric Near-Infrared Spectroscopy (iNIRS) for determination of optical and dynamical properties of turbid media." Optics express 24, no. 1 (2016): 329-354 (hereinafter “Borycki”).
With respect to Group I, Borycki teaches the system of claim 1 in at least figures 1 and 6, sections 2.1, 2.2, 2.5, 4, and 6. Group I has no special technical feature in view of Borycki.
With respect to Group II, Borycki teaches the method of claim 15 in at least figures 1 and 6, sections 2.1, 2.2, 2.5, 4, and 6. Group II has no special technical feature in view of Borycki.
With respect to Group III, Borycki fails to teach determining inner dynamics of an inner portion of the target medium and superficial dynamics of a superficial portion of the target medium. This special technical feature is unique to Group III and is not shared by either of Groups I or II. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793